Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed January 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The concave surfaces 102, 104 have points 103, 105 at centers of the concave surfaces 102, 104 disposed along a centerline 53 of the body 52. The points 103, 105 are separated by a distance 110 that is, as shown, over 1.5 times a distance 1 12 along a height of the body 52 from the points 103, 105 to the midpoint 69 of the (convex) first outer surface portion 62; therefore the amendment to the specification have not been entered into the application. The amendment attempts to provide support for the amendment by stating “as shown” in the amendment however, the drawings are not drawn to scale and unless the applicant provided the dimensions or size of elements within the original specification, most of the time, any introduction of size or dimensions in an amendment after the preliminary amendment could/would lead to a new matter issue which in this particular instance, does introduce new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on January 18, 2022.  These drawings are not approved and have not been entered into the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5 and 25 (claims 4 and 5 are rejected as being dependent on claim 1)  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not provide support, describe, or disclosePage 4 of 13Docket No. 10128-501FOlUSSerial No. 15/907,424 Reply to Final Office Action of March 15, 2021wherein a first distance from a first point of the first concave surface to a second point of the second concave surface along a 
Claims 7-9 (claims 8 and 9 are rejected as being dependent on claim 7)  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not provide support, describe, or disclose wherein a separation between the second concave surface and the third concave surface is at least 1.5 times a portion of a height of the body between a midpoint of the partially tubular shape of the outer surface and the second concave surface therefore failing to comply with the written description requirement
Claims 11-20 (claims 12-20 are rejected as being dependent on claim 11)  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not provide support, describe, or disclose wherein a separation of portions of the lower support 

Claims 1, 4, 5 and 25 (claims 4 and 5 are rejected as being dependent on claim 1)  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose wherein the midsection includes an outer surface, wherein the midsection connects the plurality of end sections, and wherein the outer surface includes a convex portion and a recess portion, wherein the convex portion comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body however, the at least one support surface maybe be convex and a majority of the length of the body but based on the specification would not include the midpoint of the body therefore failing to comply with the written description requirement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of end sections" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the plurality of end sections" in line 4 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the at least one concave surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the at least one second recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a third recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not determine if the “third recess” is an addition recess or the third recess in claim 11, line 11. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35  
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 4,  5 and 25 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Schoenthaler 1,058,908 in view of Czepowicz et al. (Czepowicz) D515878 in view of Tarantino 2013/0037660. The applicant is reminded that the second body, second hose support is not positively claimed therefore the prior art only need to be capable of performing the functions related to the second body, second hose support. Schoenthanler (Figure 1) discloses a hose support comprising: a body including a first concave surface (concave area between ends of 3) and a second concave surface (the concave area on the other side between ends of 3), being concave transverse to a length of the body, configured  (see Pfeiffer 3387423 which shows it conventional to have concave surface for hose shaped members, see figures 5 and 6) to receive a concrete slurry hose along the length of the body, the body including at least one support surface (where reference number 1 is pointing at the top of body) configured to rest on pavement (see Coates 1,584,216 element 27 and Luten 1,060,919 near element 13 which teach it is conventional to have the device supported on at least one support surface); wherein the first concave surface  (concave area between ends of 3) and second concave surface (the concave area on the other side between ends of 3) is displaced from the at least one support surface (where reference number 1 is pointing at the top of body) to support the concrete slurry hose above the pavement; and wherein the at least one support surface is configured to slidably rest on the pavement while the body receives the concrete slurry hose; wherein the body includes first end section that includes the first concave surface and a second end section that includes  wherein the body includes a plurality of stiffening members extending along a length of the body and increasing a thickness of the body along lengths of the stiffening members (3a).
[AltContent: arrow][AltContent: arrow][AltContent: textbox ( at least one support surface)]
[AltContent: textbox (convex portion
2nd   concave surface/recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (recess portion
1st concave surface/recess
end sections 
support surface
first end sections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    194
    404
    media_image1.png
    Greyscale

[AltContent: textbox (  2nd end section 
     3rd recess)]


[AltContent: textbox (                                    midsection)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (2nd foot portion of 1st end portion)][AltContent: textbox (1st foot portion
of 1st end section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale

[AltContent: textbox (midpoint      midpoint)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (inner surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (convex portion)]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale

Czepowicz teaches that it is known to have the outer surface includes a convex portion/partially tubular shape/arched portion wherein the convex portion (as shown in figure below) comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body; with each 

[AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthaler to have outer surface includes a convex portion/partially tubular shape/arch wherein the convex portion comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body as taught by Czepowicz for the purpose of providing a strong and stable shape for the body that will prevent failure and/or fracture (it is well known to change the outer surface/shape of a body as evidenced by Hall 4,834,328, figures 4 and 6, Pfeiffer 3,382,986, figures 1 and 4, and 
 
Schoenthaler in view of Czepowicz discloses all of the limitations of the claimed invention except for the outer surface including a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body. Tarantino teaches that it is known to have an outer surface including a recess portion (214) and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body.
[AltContent: arrow][AltContent: textbox (recess portion)]                             
    PNG
    media_image4.png
    371
    544
    media_image4.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthaler in view of Czepowicz to have included a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body as taught by Tarantino for the purpose of providing stability and reinforcement the device when supporting hose to prevent sagging and damage to the device from the weight of the hose.  Schoenthaler in view of Czepowicz in view of Tarantino inherently discloses  wherein the body includes an inner surface of the plurality of end sections In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenthaler 1,058,908 in view of Czepowicz et al. (Czepowicz) D515878. Schoenthaler discloses a hose support comprising: a body comprising an outer surface and an inner surface, the outer surface including a first concave surface that is concave transverse to a length of the body and a third concave surface that is concave tranverse 

[AltContent: arrow][AltContent: textbox (2nd support surface)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first support surface )][AltContent: arrow][AltContent: textbox (2nd concave surface/recess)][AltContent: textbox (1st concave surface/recess)][AltContent: textbox (3rd concave surface/recess )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale

 
Schoenthaler discloses all of the limitations of the claimed invention except for 

[AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthaler to have outer surface includes a convex portion/partially tubular shape/arch as taught by Czepowicz for the purpose of providing a strong and stable shape for the body that will prevent failure and/or fracture (it is well known to change the outer surface/shape of a body as evidenced by Hall 4,834,328, figures 4 and 6, Pfeiffer 3,382,986, figures 1 and 4, and Mazzoleni Ch683933, figures 9 and 13 to provide an convex outer surface including concave portions).  Schoenthaler in view of Czepowicz inherently teaches the outer surface has a partially tubular shape transverse to the length of the body, for a majority of the length of the body, that is convex transverse to the length of the body except for where the outer surface comprises the first concave surface; and wherein the outer surface has a partially tubular shape transverse to the length of the body in that the 
Schoenthaler in view of Czepowicz discloses all of the limitations of the claimed invention except for wherein a separation between the second concave surface and the third concave surface is at least 1.5 times a portion of a height of the body between a midpoint of the partially tubular shape of the outer surface and the second concave surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a separation between the second concave surface and the third concave surface is at least 1.5 times a portion of a height of the body between a midpoint of the partially tubular shape of the outer surface and the second concave surface since a change in the size of a prior art device is a design consideration within the skill of the art and the applicant has not disclose how the size of the device is critical.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA). 
1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon D565389 in view of Czepowicz et al. (Czepowicz) D515878 in view of Tarantino 2013/0037660. The applicant is reminded that the second body, second hose support is not positively claimed therefore the prior art only need to be capable of performing the functions related to the second body, second hose support. Harmon (see figures below) discloses a hose support comprising: a body including a first concave surface and a second concave surface, being concave transverse to a length of the body, configured  (see Pfeiffer 3387423 which shows it conventional to have concave surface for hose shaped members, see figures 5 and 6) to receive a concrete slurry hose along the length of the body, the body including at least one support surface configured to rest on pavement (see Coates 1584,216 element 27 and Luten 1,060,919 near element 13 which teach it is conventional to have the device supported on at least one support surface); wherein the first concave surface and second concave surface are displaced from the at least one support surface to support the concrete slurry hose above the pavement; and wherein the at least one support surface is configured to slidably rest on the pavement while the body receives the concrete slurry hose; wherein the body includes a first end section that includes the first concave surface and a second end section that includes the second concave surface, each of the first end and second end section including a first foot portion and a second foot portion with the first foot portion disposed on an opposite side of a respective one of the first concave surface and the second concave surface from the second foot portion; and wherein the body includes a midsection (see figure below) that extends along a portion of the length of the body over a midpoint (midpoint of device, see figure below) of the length of the body, and wherein . 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (          recess portion
1st concave              surface/recess 
end section
support surface
first end section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (midsection)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (convex surface
2nd concave surface/recess
support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (at least one support surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (1st foot portion of                   2nd foot portion of 1st end portion
1st end portion)][AltContent: arrow]
    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale

[AltContent: textbox (midpoint)]
[AltContent: textbox (inner surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer surface)][AltContent: arrow][AltContent: textbox (lower support portion/2nd recess)][AltContent: arrow][AltContent: textbox (upper support portion/1st recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale


Czepowicz teaches that it is known to have the outer surface includes a convex portion/partially tubular shape/arched portion wherein the convex portion (as shown in figure below) comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body; with each respective portion of the second support surface being convex parallel to the length of 

[AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (third recess for flange of hose)]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale

 
Harmon in view of Czepowicz discloses all of the limitations of the claimed invention except for the outer surface including a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body. Tarantino teaches that it is known to have an outer surface including a recess portion (214) and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body. 

    PNG
    media_image4.png
    371
    544
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harmon in view of Czepowicz to have included a recess portion and the recess portion provides a recess to receive the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon D565389 in in view of Czepowicz et al. (Czepowicz) D515878. Harmon discloses a hose support comprising: a body comprising an outer surface and an inner surface, the outer surface including a first concave surface that is concave transverse to a length of the body and a third concave surface that is concave tranverse to the length of the body, the body including a second concave surface that is concave transverse to 
[AltContent: arrow][AltContent: textbox (3rd concave surface/recess )][AltContent: arrow][AltContent: arrow][AltContent: textbox (first support surface )][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd support surface)][AltContent: arrow][AltContent: textbox (2nd concave surface/recess)][AltContent: arrow][AltContent: textbox (1st concave surface/recess)]
    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale


wherein the outer surface has a partially tubular shape transverse to the length of the body, for a majority of the length of the body, that is convex transverse to the length of the body except for where the outer surface comprises the first concave surface; and wherein the outer surface has a partially tubular shape transverse to the length of the body in that the second support surface includes respective portions disposed on either side of the first concave surface, with each respective portion of the second support surface being convex parallel to the length of the body and flat in a plane transverse to the length of the body. Czepowicz teaches that it known to have the outer surface has a partially tubular shape transverse to the length of the body, for a majority of the length of the body, that is convex transverse to the length of the body except for where the outer surface comprises the first concave surface; and wherein the outer surface has a partially tubular shape transverse to the length of the body in that the second support surface includes respective portions disposed on either side of the first concave surface, with each respective portion of the second support surface being convex parallel to the length of the body and flat in a plane transverse to the length of the body
[AltContent: textbox (support surface)][AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harmon to have outer surface includes a convex portion/partially tubular shape/arch as taught by Czepowicz for the purpose of providing a strong and stable shape for the body that will prevent failure and/or fracture (it is well known to change the outer surface/shape of a body as evidenced by Hall 4,834,328, figures 4 and 6, Pfeiffer 3,382,986, figures 1 and 4, and Mazzoleni Ch683933, figures 9 and 13 to provide an convex outer surface including concave portions). Harmon in view of Czepowicz inherently teaches the outer surface has a partially tubular shape transverse to the length of the body, for a majority of the length of the body, that is convex transverse to the length of the body except for where the outer surface comprises the first concave surface; and wherein the outer surface has a partially tubular shape transverse to the length of the body in that the second In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1). 
s 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon D565389 in in view of Czepowicz et al. (Czepowicz) D515878 in view of  Tarantino 2013/0037660. Harmon in view of Czepowicz, as discussed above, discloses  hose support comprising: a body comprising: an arched portion with an outer surface that is convex along, and for at least a first portion of, a length of the body; feet each with a bottom configured to rest on pavement; the bottoms of the feet resting on the pavement; and a lower support portion defining a second recess and a third recess, each of the second recess and the third recess being between a respective one of the feet, the lower support portion being configured to receive a second portion of the concrete slurry hose in the second recess and the third recess with the outer surface resting on the pavement; wherein the arched portion is connected to the upper support portion and extends across a width of the body except for where the upper support portion provides the first recess, the arched portion extending a majority of a height of the body; wherein the arched portion defines a third recess configured to receive a flange of the concrete slurry hose while the at least one second recess receives the second portion of the concrete slurry hose, wherein the arched portion defines a third recess, the hose support is a first hose support, and the body is a first body configured to be stacked on, and nested with, a second body of a second hose support, that is shaped similarly to the first hose support, such that the arched portion of the second body will be at least partially received by the third recess of the first body; wherein the first body is configured such that a convex inner surface of the upper support portion of the first body will be received by the first recess of the second body with the first body stacked on, and nested with, the second body; wherein a top of the outer surface is .  
[AltContent: textbox (midpoint)]
[AltContent: arrow][AltContent: textbox (3rd recess)][AltContent: textbox (outer surface)][AltContent: textbox (inner surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lower support portion/2nd recess)][AltContent: arrow][AltContent: textbox (upper support portion/1st recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    448
    539
    media_image5.png
    Greyscale

Harmon in in view of Czepowicz discloses all of the limitations except for an upper support portion vertically displaced from the bottoms of the feet and defining a first recess that is concave along a central portion of a width of the body and has a first recess length that extends along a second portion of the length of the body, the upper support portion being configured to receive a first portion of a concrete slurry hose in the first recess. Tarantino teaches an upper support portion vertically displaced from the bottoms of the feet and defining a first recess that is concave along a central portion of a width of the body and has a first recess length that extends along a second portion of the length of the body, the upper support portion being configured to receive a first portion of a concrete slurry hose in the first recess. 
[AltContent: arrow][AltContent: textbox (first recess upper support portion)]                     
    PNG
    media_image4.png
    371
    544
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harmon in view of Czepowicz to have included the a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body as taught by Tarantino for the purpose of supporting the hose to prevent sagging and damage. Harmon in view of Czepowicez in view of Taranito discloses all of the limitations of the body is comprises a material with a hardness that is softer than a hardness of concrete and the body comprises high-density polypropylene; and wherein a separation of portions of the lower support portion defining the second recess and the third recess being at least 1.5 times a portion of a height of the body between a midpoint of the arched portion and the portions of the lower support portion defining the second recess and the third recess. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the body is comprises a material with a hardness that is softer than a hardness of concrete and the body comprises high-density polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a separation of portions of the lower In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that, 
Claims 1, 4, 5, 7-9, and 11-19 stand rejected under 35 U.S.C. §103 in view of U.S. Pat. No. 1,058,908 (Schoenthaler) in view of U.S. Pat. No. D515878 (Czepowicz) in view of U.S. Pub. No. 2013/0037660 (Tarantino). It is believed that these claims are patentable in view of (Schoenthaler) in view of (Czepowicz) in view of (Tarantino).  Independent claims 1 recites a hose support comprising a body that includes first and second concave surfaces that are concave transverse to a length of the body and configured to receive a concrete slurry hose. A distance between the first and second concave surfaces along a centerline of the body along the length of the body is at least 1.5 times a portion of a height of the body from the first concave surface at the centerline to a convex surface of the body at a midpoint of the length of the body. This configuration will facilitate the use of the hose support as shown in FIG. 7, to support a concrete slurry hose and slide along a surface (e.g., pavement, ground, etc.). Schoenthaler, Czepowicz, and Tarantino show apparatus where a width-to-height ratio is much smaller than 1.5, resulting in configurations that would not serve well as a hose support for a concrete slurry hose. The smaller width-to-height ratio would yield an apparatus that would be much less able to slide, and would be inclined to topple over rather than slide. 
For at least these reasons, claim 1 is patentable in view of Schoenthaler in view of Czepowicz in view of Tarantino. Further, dependent claims 4 and 5 depend from claim 1, and are therefore patentable in view of Schoenthaler in view of Czepowicz in view of Tarantino for at least the same reasons. 
Independent claims 7 and 11 recite features similar to features discussed above with respect to independent claim 1. Thus, at least for reasons similar to reasons discussed with respect to claim 1, claims 7 and 11 are patentable in view of Schoenthaler in view of Czepowicz in view of Tarantino. Claims 8, 9, and 12-19 that depend from independent claims 7 and 11, respectively, are patentable at least because they each depend from a patentable independent claim. 

Claims 1, 4, 5, 7-9, and 11-20 stand rejected under 35 U.S.C. §103 in view of U.S. Pat. No. D565,389 (Harmon) in view of Czepowicz in view of Tarantino. Harmon does not 

are hereby transverse as follows. The added material which is not supported by the original disclosure is as follows:  The concave surfaces 102, 104 have points 103, 105 at centers of the concave surfaces 102, 104 disposed along a centerline 53 of the body 52. The points 103, 105 are separated by a distance 110 that is, as shown, over 1.5 times a distance 1 12 along a height of the body 52 from the points 103, 105 to the midpoint 69 of the (convex) first outer surface portion 62. The amendment attempts to provide support for the amendment by stating “as shown” in the amendment however, the drawings are not drawn to scale and unless the applicant provided the dimensions or size of elements within the original specification, most of the time, any introduction of size or dimensions in an amendment after the preliminary amendment could/would lead to a new matter issue which in this particular instance, does introduce new matter.
In response to applicant's argument that Schoenthaler, Czepowicz, and Tarantino show apparatus where width-to-height ratio is much smaller than 1.5, resulting in configurations that would not serve well as a hose support for a concrete slurry hose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
concrete slurry hose) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Schoenthaler, Czepowicz, and Tarantino show apparatus where width-to-height ratio is much smaller than 1.5, resulting in configurations that would not serve well as a hose support for a concrete slurry hose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631